1
2
3
4
5                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
6                                       AT SEATTLE
7     RAJU T. DAHLSTROM,
8                   Plaintiff,
                                                       Case No. C16-1874RSL
9            v.
                                                       ORDER LIFTING STAY
10    UNITED STATES OF AMERICA, et al.,
11                  Defendants.
12
13          This matter comes before the Court on the federal government’s notice of
14   appropriations. The stay in the above-captioned case is hereby lifted. The case
15   management deadlines remain unchanged.
16
17          Dated this 30th day of January, 2019.
18                                             A
                                               Robert S. Lasnik
19                                             United States District Judge
20
21
22
23
24
25
26

     ORDER LIFTING STAY - 1
